NO. 12-20-00048-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

MICHAEL DEWAYNE                                §      APPEAL FROM THE 241ST
MCCOLLISTER,
APPELLANT

V.                                             §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                       §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Michael Dewayne McCollister appeals the trial court’s assessment of costs following his
conviction for aggravated sexual assault. In one issue, Appellant argues that the trial court
improperly assessed costs for the “county specialty court account” and the “courthouse security
fund.” We modify and affirm as modified.


                                        BACKGROUND
       Appellant was charged by indictment with aggravated sexual assault and pleaded “not
guilty.” The matter proceeded to a jury trial. Ultimately, the jury found Appellant “guilty” as
charged and assessed his punishment at imprisonment for thirty years. The trial court sentenced
Appellant accordingly, and this appeal followed.


                                        COURT COSTS
       In his sole issue, Appellant argues that the trial court improperly assessed costs for the
“county specialty court account” and the “courthouse security fund.” The State concedes that
these fees were assessed erroneously and, further, acknowledges that all applicable fees
authorized under the “Local Consolidated Fee on Conviction of Felony” should not have been
assessed. We agree.
       The commission date of the offense for which Appellant was convicted is April 28, 2019.
The Local Consolidated Fee on Conviction of Felony applies only to defendants who are
convicted of offenses committed on or after January 1, 2020.         See Hayes v. State, No.
12˗20˗00222-CR, 2021 WL 1418400, at *2 (Tex. App.–Tyler Apr. 14, 2021, no pet. h.) (mem.
op., not designated for publication) (citing TEX. LOC. GOV’T CODE ANN. § 134.101 (West Supp.
2020)). Section 134.101 assesses an additional $105 fee for a person who is convicted of a
felony. See TEX. LOC. GOV’T CODE ANN. § 134.101(a). That fee is to be allocated to the
following specific accounts and funds: the clerk of the court account, the county records
management and preservation fund, the county jury fund, the courthouse security fund, the
county and district court technology fund, and the county specialty court account. See id.
§ 134.101(b).
       In the instant case, the judgment reflects that the trial court assessed $601.50 in court
costs. The judgment includes a document identified as “Attachment A Order to Withdraw
Funds,” which states that Appellant has incurred “[c]ourt costs, fees and/or fines and/or
restitution” in the amount of $601.50. The certified bill of costs includes the following costs
assessed pursuant to Section 134.101: $40.00 Clerk of the Court; $4.00 County and District
Court Technology Fund; $1.00 County Jury Fund; $25.00 County Records Management and
Preservation; $25.00 County Specialty Court Account; and $10.00 Courthouse Security Fund.
See id. The sum of these costs is $105.00. Because the offense in this case was committed
before January 1, 2020, Appellant is not obligated to pay the “Local Consolidated Fee on
Conviction of Felony.” See Hayes, 2021 WL 1418400, at *2. Accordingly, we will modify the
trial court’s judgment and Order to Withdraw to reflect the removal of these fees. See TEX. R.
APP. P. 43.2(b); Reyes v. State, 324 S.W.3d 865, 868 (Tex. App.–Amarillo 2010, no pet.).
Appellant’s sole issue is sustained.


                                        CONCLUSION
       Having sustained Appellant’s sole issue, we modify the trial court’s judgment to reflect
that the amount of court costs is $496.50. We also modify Attachment A Order to Withdraw
Funds to state that the total amount of “court costs, fees and/or fines and/or restitution” is
$496.50. We affirm the trial court’s judgment as modified.




                                               2
                                                                GREG NEELEY
                                                                   Justice



Opinion delivered May 12, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                             MAY 12, 2021


                                        NO. 12-20-00048-CR


                          MICHAEL DEWAYNE MCCOLLISTER,
                                     Appellant
                                        V.
                               THE STATE OF TEXAS,
                                     Appellee


                                Appeal from the 241st District Court
                        of Smith County, Texas (Tr.Ct.No. 241-1056-19)

                      THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, because it is the opinion of this court that the judgment of
the court below should be modified and as modified, affirmed.
                      It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be modified to reflect that the amount of court costs is $496.50. We also
modify Attachment A Order to Withdraw Funds to state that the total amount of “court costs,
fees and/or fines and/or restitution” is $496.50; in all other respects the judgment of the trial
court is affirmed; and that this decision be certified to the court below for observance.
                    Greg Neeley, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.